DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 05/06/2022 for application number ***. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1-20 are presented for examination.

Priority
This application has claimed the benefit as a CON of Application Number 16/619,232 (U.S. Pat. No. 11,374,936) filed on 12/4/2019, which claims benefit to PCT Application Number PCT/PL2017/050039 filed on 08/11/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

References Cited but not Used
Serrato (US 2017/0053106 A1) – describes a system that can identify a user based on facial recognition and determine security access. The system determines the identity of a user based on the badge with corresponding information and facial recognition stored for each user as a profile within the system. Once the identity has been confirmed, the system either allows or denies access to different locations or computing devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,374,936. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim transferring security access permission through image capture and user interaction with the identified users within the captured image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gavita (US 2012/0163679 A1) in view of Carter et al. (US 2011/027012 A1).

Regarding claim 1, Gavita as modified by Carter teaches a method at an electronic computing device for transferring security access permissions between in-camera users, the method comprising: 
capturing, via an image capture device coupled to the electronic computing device, an image of two or more in-camera users within a field of view of the image capture device [Fig. 6, (116), Para. 38, capture image or video to detect users]; 
identifying, in the captured image and at the electronic computing device, at least a first in-camera user and a second in-camera user of the two or more in-camera users [Fig. 6, (118), Para. 38, matching the captured image with user profiles/identities to determine each user]; and 
causing, by the electronic computing device, a first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user to be applied to and modify a current set of security access permissions for one of the second in-camera user and a second mobile electronic computing device associated with the second in-camera user [Fig. 5, (114), Paras. 37-40, determine access rights for each individual within the image/video for the current computing device being used (i.e. TV)].

But, Gavita does not explicitly teach detecting, by the electronic computing device, an input gesture interacting with the captured image and selecting the first in- camera user in the captured image as a source of security access permissions and selecting the second in-camera user in the captured image as a destination of security access permissions and responsively.
However, Carter teaches identifying, in the captured image and at the electronic computing device, at least a first in-camera user and a second in-camera user of the two or more in-camera users [Fig. 8, (800-802), Paras. 112-113, gather and validate credentials (i.e. log-in information) from each user]; and detecting, by the electronic computing device, an input gesture interacting with the captured image and selecting the first in- camera user in the captured image as a source of security access permissions and selecting the second in-camera user in the captured image as a destination of security access permissions and responsively [Fig. 8, (806), Paras. 66, 76, 88, 115, determine presence or event (i.e.  gesture) to allow for security access to be passed from a first to second user (i.e. trainer to trainee)]; and causing, by the electronic computing device, a first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user to be applied to and modify a current set of security access permissions for one of the second in-camera user and a second mobile electronic computing device associated with the second in-camera user [Fig. 8, (804-810), Paras. 114-116, provide access permissions to second user based on the identity of the first user and an event].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the access permission system of Gavita and incorporate the access permission events of Carter to allow the system to grant and deny access permissions to additional individuals based on one or more events.
A person having ordinary skill in the art would have been motivated to modify and include the access permission events to allow the user to give access permission to additional users via an event, creating an efficient and user friendly system.

Regarding claim 2, Gavita as modified by Carter teaches all of the limitations of claim 1 as described above. Gavita further teaches wherein identifying, in the captured image and at the electronic computing device, the at least the first in-camera user and the second in-camera user of the two or more in- camera users comprises: identifying, by the image capture device, a first face of the first in-camera user and a second face of the second in-camera user via one of a facial-recognition and a face-detection algorithm [Fig. 12, Para. 47, using facial recognition to identify each user].

Regarding claim 3, Gavita as modified by Carter teaches all of the limitations of claim 1 as described above. Carter further teaches wherein identifying, in the captured image and at the electronic computing device, the at least the first in-camera user and the second in-camera user of the two or more in- camera users comprises: providing the captured image to a remote computing device and responsively receiving, from the remote computing device, information identifying a first face of the first in- camera user and a second face of the second in-camera user via a facial-recognition algorithm [Paras. 104-106, using a web conference tool to present the image/video to each device with corresponding user identifying information].

Regarding claim 4, Gavita as modified by Carter teaches all of the limitations of claim 1 as described above. Gavita further teaches wherein causing, by the electronic computing device, a first particular security access permission for the one of the first in-camera user and the first mobile electronic computing device associated with the first in-camera user to be applied to and modify the current set of security access permissions for the one of the second in-camera user and the second mobile electronic computing device associated with the second in-camera user comprises: identifying, via a facial-recognition algorithm as a function of the identified first in-camera user and the identified second in-camera user, a user identity of the first in- camera user and a user identity of the second in-camera user [Fig. 12, Para. 47, using facial recognition to identify each user]; 
Carter further teaches identifying, via a user identity to device mapping and as a function of the determined user identity of the first in-camera user and the determined user identity of the second in-camera user, the first mobile electronic computing device associated with the first in-camera user and the second mobile electronic computing device associated with the second in-camera user [Fig. 8, (800-802), Paras. 112-113, gather and validate credentials (i.e. log-in information) from each user (i.e. user credentials identifying a device in the possession of specific individual)].

Regarding claim 5, Gavita as modified by Carter teaches all of the limitations of claim 4 as described above. Carter further teaches capturing, via a transceiver of the electronic computing device, device identifiers captured over-the-air and representing a unique identifier of the first mobile electronic computing device and the second mobile electronic computing device [Fig. 8, (800-802), Paras. 112-113, gather and validate credentials (i.e. log-in information or certificate) from each user (i.e. user credentials identifying a device in the possession of specific individual)]; and using, by the electronic computing device, the captured over-the-air identifiers as a second authentication factor, in addition to the facial-recognition algorithm, in determining the identities of the first and second in-camera users and their associated first and second mobile electronic computing devices [Fig. 8, Paras. 54, 112-113, using user credentials (i.e. username/password, certificate (i.e. device identifier), biometric input, etc., to identify the users].

Regarding claim 11, Gavita as modified by Carter teaches all of the limitations of claim 1 as described above. Carter further teaches wherein modifying the current set of security access permissions for the one of the second in-camera user and the second mobile electronic computing device associated with the second in-camera user comprises adding newly granted read-only access to one or more public safety incident-related databases [Fig. 8, (804, 818), Paras. 114, 118, giving the second user access permission based on the first user (i.e. trainee allowed to access content based on trainer being present), thereby updating the trainee profile with certain allowances. One having ordinary skill in the art could use any database type].

Regarding claim 12, Gavita as modified by Carter teaches all of the limitations of claim 11 as described above. Carter further teaches wherein the one or more public safety incident-related databases include one or more of incident-staffing information, incident-related public safety personnel location information, incident-related public safety personnel assigned roles, incident-related public safety personnel contact information, and incident-related public safety radio frequency (RF) channel assignment information [The database being use can be of any type depending on the application, security, company network, etc.].

Regarding claim 13, Gavita as modified by Carter teaches all of the limitations of claim 1 as described above. Carter further teaches wherein modifying the current set of security access permissions for the one of the second in-camera user and the second mobile electronic computing device associated with the second in-camera user comprises adding newly granted access to modify one or more public safety incident-related databases [The database being use can be of any type depending on the application, security, company network, etc.].

Regarding claim 17, Gavita as modified by Carter teaches all of the limitations of claim 1 as described above. Carter further teaches wherein causing, by the electronic computing device, the first particular security access permission for the one of the first in-camera user and the first mobile electronic computing device associated with the first in-camera user to be applied to and modify the current set of security access permissions for the one of the second in-camera user and the second mobile electronic computing device associated with the second in-camera user comprises: causing duplicating of all security access permissions associated with the one of the first in-camera user and the first mobile electronic computing device associated with the first in-camera user for the one of the second in-camera user and the second mobile electronic computing device associated with the second in-camera user [Fig. 8, (804, 818), Paras. 114, 118, giving the second user access permission based on the first user (i.e. trainee allowed to access content based on trainer being present), thereby updating the trainee profile with certain allowances].

Regarding claim 19, Gavita teaches n electronic computing device for transferring security access permissions between in- camera users, the electronic computing device comprising: 
capture, via an image capture device coupled to the electronic computing device, an image of two or more in-camera users within a field of view of the image capture device [Fig. 6, (116), Para. 38, capture image or video to detect users]; 
identify, in the captured image, at least a first in-camera user and a second in-camera user of the two or more in-camera users [Fig. 6, (118), Para. 38, matching the captured image with user profiles/identities to determine each user]; and 
cause, via the transceiver, a first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user to be applied to and modify a current set of security access permissions for one of the second in-camera user and a second mobile electronic computing device associated with the second in-camera user [Fig. 5, (114), Paras. 37-40, determine access rights for each individual within the image/video for the current computing device being used (i.e. TV)].

But, Gavita does not explicitly teach a memory storing non-transitory computer-readable instructions; a transceiver; and one or more processors configured to, in response to executing the non-transitory computer-readable instructions, perform a first set of functions comprising: detect an input gesture interacting with the captured image and selecting the first in-camera user in the captured image as a source of security access permissions and selecting the second in-camera user in the captured image as a destination of security access permissions and responsively.
However, Carter teaches a memory storing non-transitory computer-readable instructions [Fig. 2, (216, 220), Paras. 35, 41, storage mediums to store computer programs to perform the following]; a transceiver [Fig. 2, (210), Para. 37, communication unit]; and one or more processors [Fig. 2, (204), Para. 34, processor to execute the computer program] configured to, in response to executing the non-transitory computer-readable instructions, perform a first set of functions comprising: identify, in the captured image, at least a first in-camera user and a second in-camera user of the two or more in-camera users [Fig. 8, (800-802), Paras. 112-113, gather and validate credentials (i.e. log-in information) from each user]; and detect an input gesture interacting with the captured image and selecting the first in-camera user in the captured image as a source of security access permissions and selecting the second in-camera user in the captured image as a destination of security access permissions and responsively [Fig. 8, (806), Paras. 66, 76, 88, 115, determine presence or event (i.e.  gesture) to allow for security access to be passed from a first to second user (i.e. trainer to trainee)]: cause, via the transceiver, a first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user to be applied to and modify a current set of security access permissions for one of the second in-camera user and a second mobile electronic computing device associated with the second in-camera user [Fig. 8, (804-810), Paras. 114-116, provide access permissions to second user based on the identity of the first user and an event].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the access permission system of Gavita and incorporate the access permission events of Carter to allow the system to grant and deny access permissions to additional individuals based on one or more events.
A person having ordinary skill in the art would have been motivated to modify and include the access permission events to allow the user to give access permission to additional users via an event, creating an efficient and user friendly system.

Regarding claim 20, Gavita teaches a system for transferring security access permissions between in-camera users, the system comprising: 
capture, via an image capture device coupled to the mobile electronic computing device, an image of two or more in-camera users within a field of view of the image capture device [Fig. 6, (116), Para. 38, capture image or video to detect users]; 
identify, in the captured image, at least a first in-camera user and a second in- camera user of the two or more in-camera users [Fig. 6, (118), Para. 38, matching the captured image with user profiles/identities to determine each user]; and 
transmit, via the transceiver, in instruction to an infrastructure computing device to cause a first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user to be applied to and modify a current set of security access permissions for one of the second in- camera user and a second mobile electronic computing device associated with the second in-camera user [Fig. 5, (114), Paras. 37-40, determine access rights for each individual within the image/video for the current computing device being used (i.e. TV)]; 
receive, via the transceiver, the instruction from the mobile electronic computing device to cause a first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user to be applied to and modify a current set of security access permissions for one of the second in-camera user and a second mobile electronic computing device associated with the second in-camera user [Fig. 5, (114), Paras. 37-40, determine access rights for each individual within the image/video for the current computing device being used (i.e. TV)]; and 
responsive to receiving the instruction, modify the current set of security access permissions for one of the second in-camera user and a second mobile electronic computing device associated with the second in-camera user to match the first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user [Fig. 5, (114), Paras. 37-40, determine access rights for each individual within the image/video for the current computing device being used (i.e. TV)].

But, Gavita does not explicitly teach a mobile electronic computing device comprising: a memory storing non-transitory computer-readable instructions; a transceiver; and one or more processors configured to, in response to executing the non-transitory computer-readable instructions, perform a first set of functions comprising: detect an input gesture interacting with the captured image and selecting the first in-camera user in the captured image as a source of security access permissions and selecting the second in-camera user in the captured image as a destination of security access permissions and responsively: the infrastructure computing device comprising: a second memory storing second non-transitory computer-readable instructions; a second transceiver; and one or more second processors configured to, in response to executing the second non-transitory computer-readable instructions, perform a second set of functions comprising: 
However, Carter teaches a mobile electronic computing device comprising: a memory storing non-transitory computer-readable instructions [Fig. 2, (216, 220), Paras. 35, 41, storage mediums to store computer programs to perform the following]; a transceiver [Fig. 2, (210), Para. 37, communication unit]; and one or more processors [Fig. 2, (204), Para. 34, processor to execute the computer program] configured to, in response to executing the non-transitory computer-readable instructions, perform a first set of functions comprising: identify, in the captured image, at least a first in-camera user and a second in- camera user of the two or more in-camera users [Fig. 8, (800-802), Paras. 112-113, gather and validate credentials (i.e. log-in information) from each user]; detect an input gesture interacting with the captured image and selecting the first in-camera user in the captured image as a source of security access permissions and selecting the second in-camera user in the captured image as a destination of security access permissions and responsively [Fig. 8, (806), Paras. 66, 76, 88, 115, determine presence or event (i.e.  gesture) to allow for security access to be passed from a first to second user (i.e. trainer to trainee)]: transmit, via the transceiver, in instruction to an infrastructure computing device to cause a first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user to be applied to and modify a current set of security access permissions for one of the second in- camera user and a second mobile electronic computing device associated with the second in-camera user [Fig. 8, (804-810), Paras. 114-116, provide access permissions to second user based on the identity of the first user and an event]; the infrastructure computing device comprising: a second memory storing second non-transitory computer-readable instructions [Fig. 2, (216, 220), Paras. 35, 41, storage mediums to store computer programs to perform the following]; a second transceiver [Fig. 2, (210), Para. 37, communication unit]; and one or more second processors [Fig. 2, (204), Para. 34, processor to execute the computer program] configured to, in response to executing the second non-transitory computer-readable instructions, perform a second set of functions comprising: receive, via the transceiver, the instruction from the mobile electronic computing device to cause a first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user to be applied to and modify a current set of security access permissions for one of the second in-camera user and a second mobile electronic computing device associated with the second in-camera user [Fig. 8, (804-810), Paras. 114-116, provide access permissions to second user based on the identity of the first user and an event]; and responsive to receiving the instruction, modify the current set of security access permissions for one of the second in-camera user and a second mobile electronic computing device associated with the second in-camera user to match the first particular security access permission for one of the first in-camera user and a first mobile electronic computing device associated with the first in-camera user [Fig. 8, (804-810), Paras. 114-116, provide access permissions to second user based on the identity of the first user and an event].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the access permission system of Gavita and incorporate the access permission events of Carter to allow the system to grant and deny access permissions to additional individuals based on one or more events.
A person having ordinary skill in the art would have been motivated to modify and include the access permission events to allow the user to give access permission to additional users via an event, creating an efficient and user friendly system.

Claims 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gavita (US 2012/0163679 A1) in view of Carter et al. (US 2011/027012 A1) and further in view of Lyren et al. (US 9,584,653 B1).

Regarding claim 6, Gavita as modified by Carter teaches all of the limitations of claim 1 as described above. But, neither Gavita nor Carter explicitly teach wherein the detecting, at the electronic computing device, the input gesture interacting with the captured image and selecting the first in-camera user in the captured image as the source of security access permissions and the second in-camera user in the image as the destination of security access permissions comprises detecting, at the electronic computing device, a user swipe from the first in-camera user in the captured image to the second in-camera user in the captured image via a touch screen input on which the captured image is being displayed.
However, Lyren teaches wherein the detecting, at the electronic computing device, the input gesture interacting with the captured image and selecting the first in-camera user in the captured image as the source of security access permissions and the second in-camera user in the image as the destination of security access permissions comprises detecting, at the electronic computing device, a user swipe from the first in-camera user in the captured image to the second in-camera user in the captured image via a touch screen input on which the captured image is being displayed [Fig. 9, Col. 22, line 59 – Col. 23, line 7, user selecting, via drag and drop gesture, an individual to switch the voice call].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the access permission system of Gavita and incorporate the plurality of input gestures of Lyren to allow the system to grant and deny access to sending content between specific individuals.
A person having ordinary skill in the art would have been motivated to modify and include the plurality of input gestures to allow the user to correctly select individuals based on an input gesture and confirmation, creating an efficient and user friendly system.

Regarding claim 14, Gavita as modified by Carter teaches all of the limitations of claim 1 as described above. But, neither Gavita nor Carter explicitly teach wherein the detecting, at the electronic computing device, the input gesture interacting with the captured image and selecting the first in-camera user in the captured image as the source of security access permissions and selecting the second in-camera user in the captured image as the destination of security access permissions comprises detecting, at the electronic computing device, a user moving a pointing finger across a plurality of subsequent captured images from the first in-camera user to the second in-camera user.
However, Lyren teaches wherein the detecting, at the electronic computing device, the input gesture interacting with the captured image and selecting the first in-camera user in the captured image as the source of security access permissions and selecting the second in-camera user in the captured image as the destination of security access permissions comprises detecting, at the electronic computing device, a user moving a pointing finger across a plurality of subsequent captured images from the first in-camera user to the second in-camera user [Fig. 9, Col. 22, line 59 – Col. 23, line 7, user selecting, via drag and drop gesture, an individual to switch the voice call, dragging a selection over other individuals (i.e. images) present].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the access permission system of Gavita and incorporate the plurality of input gestures of Lyren to allow the system to grant and deny access to sending content between specific individuals.
A person having ordinary skill in the art would have been motivated to modify and include the plurality of input gestures to allow the user to correctly select individuals based on an input gesture and confirmation, creating an efficient and user friendly system.

Regarding claim 15, Gavita as modified by Carter and Lyren teaches all of the limitations of claim 14 as described above. Lyren further teaches further comprising, prior to detecting, at the electronic computing device, the user moving the pointing finger across the plurality of subsequent captured images from the first in-camera user to the second in-camera user, detecting activation of a security access permissions transfer function via a separate input gesture at the electronic computing device [Fig. 9, Col. 22, line 59 – Col. 23, line 7, user selecting, via drag and drop gesture, an individual to switch the voice call, dragging a selection over other individuals (i.e. images) present].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the access permission system of Gavita and incorporate the plurality of input gestures of Lyren to allow the system to grant and deny access to sending content between specific individuals.
A person having ordinary skill in the art would have been motivated to modify and include the plurality of input gestures to allow the user to correctly select individuals based on an input gesture and confirmation, creating an efficient and user friendly system.

Regarding claim 16, Gavita as modified by Carter and Lyren teaches all of the limitations of claim 15 as described above. Carter further teaches wherein the separate input gesture is detected via a touch screen interface [Fig. 4, (410), Para. 75, input device can be touch screen].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gavita (US 2012/0163679 A1) in view of Carter et al. (US 2011/027012 A1) and further in view of Forutanpour et al. (US 2011/0081923 A1).

Regarding claim 18, Gavita as modified by Carter teaches all of the limitations of claim 1 as described above. But, neither Gavita nor Carter explicitly teach further comprising, prior to causing, by the electronic computing device, the first particular security access permission for the one of the first in-camera user and the first mobile electronic computing device associated with the first in-camera user to be applied to and modify the current set of security access permissions for the one of the second in- camera user and the second mobile electronic computing device associated with the second in- camera user: prompting a user of the electronic computing device to confirm, via an input interface of the electronic computing device, that the first particular security access permission for the one of the first in-camera user and the first mobile electronic computing device associated with the first in-camera user is to be applied to and modify the current set of security access permissions for the one of the second in-camera user and the second mobile electronic computing device associated with the second in-camera user, and responsively detecting receipt of confirmation input.
However, Forutanpour teaches further comprising, prior to causing, by the electronic computing device, the first particular security access permission for the one of the first in-camera user and the first mobile electronic computing device associated with the first in-camera user to be applied to and modify the current set of security access permissions for the one of the second in- camera user and the second mobile electronic computing device associated with the second in- camera user: prompting a user of the electronic computing device to confirm, via an input interface of the electronic computing device, that the first particular security access permission for the one of the first in-camera user and the first mobile electronic computing device associated with the first in-camera user is to be applied to and modify the current set of security access permissions for the one of the second in-camera user and the second mobile electronic computing device associated with the second in-camera user [Fig. 1, (116), Para. 51, prompt a confirmation prior to sending/receiving selected content between users], and responsively detecting receipt of confirmation input [Fig. 1, (118), Para. 54, once confirmed, transfer or receive content between selected users].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the access permission system of Gavita and incorporate the confirmation prompt of Forutanpour to allow the system to correctly grant and deny access to sending content between specific individuals.
A person having ordinary skill in the art would have been motivated to modify and include the plurality of input gestures to allow the user to correctly select individuals based on an input gesture and confirmation, creating an efficient and user friendly system.

Allowable Subject Matter
The prior art of record, specifically Gavita (US 2012/0163679 A1), Carter et al. (US 2011/027012 A1), Zehler et al. (US 2016/0103494 A1), Lyren et al. (US 9,584,653 B1), and Forutanpour et al. (US 2011/0081923 A1), do not expressly teach or render obvious the invention as recited in claims 7-10.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references cited above describe displaying a security access descriptor icon associated with the one or more users, where the user can swipe (i.e. move) the security access descriptor icon to a second user to modify the access permissions associated with the second user. Therefore, incorporating at least claim 7 into the independent claims would make the independent claims allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179